United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1201
Issued: April 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 26, 2020 appellant filed a timely appeal from a May 20, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, she asserted that oral argument should be granted because the evidence
of record supports that her diagnosed medical conditions are causally related to the accepted August 21, 2017
employment incident. The Board, in exercising its discretion, denies appellant’s request for oral argument because
this matter requires an evaluation of the medical evidence presented. As such, the arguments on appeal can adequately
be addressed in a decision based on a review of the case record. Oral argument in this appeal would further delay
issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and this
decision is based on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a back or right leg
condition causally related to the accepted August 21, 2017 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On August 29, 2017 appellant, then a 28-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on August 21, 2017 she sustained injuries to her low back and
right lower leg while in the performance of duty. She explained that she was guiding a resident in
the bathroom who fell backward and that she caught him to prevent him from falling.4
The employing establishment controverted the claim, indicating that the incident did not
occur as alleged. After initial development of the evidence, by decision dated January 4, 2018,
OWCP denied appellant’s claim, finding that the factual component of fact of injury had not been
met. It found that the evidence was insufficient to establish that an employment incident occurred
as alleged.
On January 30, 2018 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. By decision dated July 20, 2018, OWCP’s hearing
representative affirmed OWCP’s January 4, 2018 decision.
Appellant appealed to the Board. By decision dated April 10, 2020, the Board set aside
the July 20, 2018 decision, finding that appellant had met her burden of proof to establish that the
employment incident occurred as alleged. The Board found that it was undisputed that appellant
was in a limited-duty status and that she worked on a ward where the residents had dementia or
long-term memory loss issues. It was also undisputed that she was assigned to transport a male
resident to the employing establishment’s eye clinic for an examination. The Board found
appellant’s consistent description of the incident was sufficient to establish that it occurred at the
time, place, and in the manner alleged. The Board remanded the case for a de novo decision
addressing whether appellant has met her burden of proof to establish an injury or condition
causally related to the accepted employment incident.
The evidence of record reflects that on August 25 and 28, 2017 appellant sought urgent
care treatment following the August 21, 2017 incident. In an August 25, 2017 note, Dr. Kasnif
Ramzan, a Board-certified family practitioner, in a post-injury evaluation form, diagnosed leg
sprain and placed her off work. In an August 28, 2017 note, Dr. Michael Tafoya, a Board-certified
3

Docket No. 19-0616 (issued April 10, 2020).

4

Under OWCP file number xxxxxx356, OWCP accepted appellant’s claim for a June 30, 2016 lumbar strain.
Appellant retuned to work in a full-time limited-duty position on July 5, 2016. Her claims have not been
administratively combined by OWCP.

2

emergency medical practitioner, diagnosed right calf strain and right gluteal strain. He advised
that appellant could work with restrictions.
In September 13 and 27, 2017 attending physician’s reports (Form CA-20), Dr. Joe
VonGvorachoti, a Board-certified in physical and sports medicine, reported a history of a heavy
male patient falling on appellant, who was reported as being six months pregnant, on
August 21, 2017. He related diagnosis of displacement of lumbar intervertebral disc, and checked
a box “Yes,” indicating that the diagnosed condition was causally related to the employment
activity. In corresponding reports, Dr. VonGvorachoti diagnosed S1 joint inflammation and
lumbar disc displacement based on the magnetic resonance imaging (MRI) scan study. He
requested physical therapy and found appellant totally disabled from work until October 11, 2017.
An October 17, 2016 MRI scan of appellant’s lumbar spine was submitted, which noted
minimal disc bulging at L3-4 through L5-S1.
Dr. VonGvorachoti completed return-to-work forms indicating that appellant remained
totally disabled on October 11 and November 10, 2017.5
In a November 8, 2017 report, Dr. VonGvorachoti noted that on September 13, 2017
appellant presented for an initial examination and evaluation from an August 21, 2017
employment-related injury, which occurred when she was moving an obese patient who fell onto
her. He diagnosed displacement of lumbar intervertebral disc and inflammation of sacroiliac
joint.6 Dr. VonGvorachoti noted that appellant’s prior work injury in June 20167 predisposed her
to future back injuries and that she was pregnant, which put extra strain on her back. He indicated
that a heavy patient falling on her was a potential mechanism for back injuries. Dr. VonGvorachoti
opined that the August 21, 2017 work incident aggravated conditions caused by the June 30, 2016
injury as well as any new low back pain.
Dr. VonGvorachoti continued to submit progress reports and disability slips opining that
appellant was totally disabled. In a January 24, 2018 narrative report, he noted that a heavy/obese
male patient fell on appellant in the bathroom. Dr. VonGvorachoti indicated that the incident
caused injury to her lumbar discs and repeated his assessment of lumbar disc displacement and
inflammation of sacroiliac joint. He opined that appellant’s back pain was causally related to her
August 21, 2017 employment injury, which also exacerbated her previous employment injury of
June 2016. Dr. VonGvorachoti explained that a heavy patient falling on appellant was a potential
mechanism for a back injury.
OWCP also received a copy of a September 1, 2016 lumbar spine MRI scan, which
indicated minimal disc bulging L3-4 through L5-S1.

5

OWCP received claims for compensation (Form CA-7) for disability for the period October 6, 2017 onward.

6

A September 1, 2016 lumbar MRI scan revealed disc bulges at L3-4 and L5-S1 and electromyogram/nerve
conduction velocity tests conducted on March 29, 2017 were normal.
7

See supra note 4.

3

By decision dated May 20, 2020, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish that the diagnosed medical conditions were
causally related to the accepted August 21, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA8 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,9 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.10 These are the essential elements of each and every claim, regardless of
whether it is predicated upon a traumatic injury or an occupational disease.11
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established.12 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.13 The second component is whether the employment incident caused a personal injury.14
An employee may establish that an injury occurred in the performance of duty, as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.15
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.16 A physician’s
opinion on whether there is causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Additionally,
8

Supra note 2.

9
F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); S.B.,
Docket No. 17-1779 (issued February 7, 2018); Joe D. Cameron, 41 ECAB 153 (1989).
10

L.C., Docket No. 19-1301 (issued January 29, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
11

P.A., Docket No. 18-0559 (issued January 29, 2020); G.D., Docket No. 19-0256 (issued May 20, 2019); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
12

G.B., Docket No. 19-0773 (issued August 19, 2019); E.M., Docket No. 18-1599 (issued March 7, 2019); T.H.,
59 ECAB 388, 393-94 (2008).
13

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

14

T.H., Docket No. 19-0599 (issued January 28, 2020); B.M., Docket No. 17-0796 (issued July 5, 2018); John J.
Carlone, 41 ECAB 354 (1989).
15

G.B., supra note 12; Shirley A. Temple, 48 ECAB 404, 407 (1997).

16
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).

4

the physician’s opinion must be expressed in terms of a reasonable degree of medical certainty and
must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s).17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a back or right
leg condition causally related to the accepted August 21, 2017 employment incident.
In support of her claim, appellant submitted a series of disability notes and reports from
Dr. VonGvorachoti. In his September 13 and 27, 2017 Form CA-20 reports, Dr. VonGvorachoti
reported a history that on August 21, 2017 a heavy male patient fell on appellant, who was reported
as being six months pregnant. He diagnosed S1 joint inflammation and lumbar disc displacement
and indicated by checkmark that the diagnosed conditions were causally related to the employment
incident. However, the Board has held that an opinion on causal relationship with an affirmative
check mark, without more by way of medical rationale, is insufficient to establish the claim.18 In
these reports and corresponding progress notes of the same date, Dr. VonGvorachoti failed to offer
a further opinion regarding the cause of the diagnosed conditions. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.19 Thus, these reports are insufficient to
establish appellant’s claim.
In November 8, 2017 and January 24, 2018 reports, Dr. VonGvorachoti opined that the
August 21, 2017 employment incident injured appellant’s lumbar spine. He diagnosed
displacement of lumbar intervertebral disc and inflammation of sacroiliac joint.
Dr. VonGvorachoti also noted that appellant’s prior work injury in June 2016 predisposed her to
future back injuries and that she was pregnant, which placed extra strain on her back. While he
opined that the August 21, 2017 work incident aggravated conditions caused by the claimed
June 30, 2016 injury, Dr. VonGvorachoti did not explain how physiologically a heavy patient
falling on appellant caused or aggravated her displacement of lumbar intervertebral disc and
inflammation of sacroiliac joint conditions.20 In any case where a preexisting condition involving
the same part of the body is present and the issue of causal relationship, therefore, involves
aggravation, acceleration, or precipitation, the physician must provide a rationalized medical
opinion that differentiates between the effects of the work-related injury or disease and the
preexisting condition.21 Additionally, Dr. VonGvorachoti’s opinion that a heavy patient falling on
17
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
18

J.S., Docket No. 20-0534 (issued December 31, 2020); C.S., Docket No. 18-1633 (issued December 30, 2019);
D.S., Docket No. 17-1566 (issued December 31, 2018).
19

See V.S., Docket No. 19-1370 (issued November 30, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
20

See C.H., Docket No. 20-0228 (issued October 7, 2020); D.J., Docket No. 16-0663 (issued October 20, 2016).

21
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).

5

appellant was a “potential mechanism for back injuries” was speculative and equivocal in nature.
The Board has held that speculative and equivocal medical opinions regarding causal relationship
have no probative value.22 Dr. VonGvorachoti’s reports, therefore, lack medical rationale and are
insufficient to establish causal relationship.
The record also contains an August 25, 2017 report by Dr. Ramzan, who diagnosed a leg
strain, and an August 28, 2017 report by Dr. Tafoya, who diagnosed right calf strain and right
gluteal strain. However, neither Dr. Ramazan nor Dr. Tafoya offered an opinion regarding causal
relationship. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.23 These reports, therefore,
are insufficient to establish appellant’s claim.
The record also contains September 1 and October 17, 2016 lumbar MRI scans, which
predate the August 21, 2017 employment incident. The Board has long held that diagnostic
studies, standing alone, lack probative value on the issue of causal relationship as they do not
address whether the employment injury caused any of the diagnosed conditions.24 These reports
are, therefore, insufficient to establish appellant’s claim.
The Board, thus, finds that appellant has not met her burden of proof to establish that her
diagnosed medical conditions of displacement of lumbar intervertebral disc, inflammation of
sacroiliac joint, leg sprain, right calf strain, and right gluteal strain were not caused or aggravated
by the accepted August 21, 2017 employment incident.
On appeal appellant argues that the narrative report of November 8, 2017 from
Dr. VonGvorachoti, supports that her back conditions were causally related to the accepted
August 21, 2017 employment incident.
For the reasons explained above, however,
Dr. VonGvorachoti’s medical reports are insufficient to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back or right
leg condition causally related to the accepted August 21, 2017 employment incident.

22

B.S., Docket No. 20-0927 (issued January 29, 2021); R.C., Docket No. 18-1695 (issued March 12, 2019); Ricky S.
Storms, 52 ECAB 349 (2001).
23

See supra note 20.

24

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

